Judgment, Supreme Court, New York County (Arlene R. Silverman, J), rendered April 15, 2004, convicting defendant, after a jury trial, of grand larceny in the third degree, and sentencing him, as a second felony offender, to a term of 2½ to 5 years, unanimously affirmed.
The testimony of the store security guard that the stolen jacket, like other similar jackets for sale in the store, carried a *350$4,220 price tag was sufficient to permit the jury to conclude that the value of the stolen jacket exceeded $3,000 (see People v Irrizari, 5 NY2d 142 [1959]; People v Vanderhall, 168 AD2d 655 [1990]). Concur—Tom, J.P., Friedman, Sullivan, Gonzalez and Catterson, JJ.